Citation Nr: 0719959	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-22 908	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1968 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  Based on the evidence currently of record, the veteran's 
disabilities do not permanently preclude him from engaging in 
substantially gainful employment.

2.  Entitlement to a permanent and total rating for pension 
purposes cannot be established without a current VA 
examination.

3.  Good cause for the veteran's failure to report for 
scheduled VA examinations has not been shown.


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes have not been met.  38 U.S.C.A. §§ 1155, 
1502, 1521 (West 2002); 38 C.F.R. §§ 3.3(a)(3)(vi), 
3.321(b)(2), 3.655, 4.17 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant prior to the initial unfavorable agency of original 
jurisdiction, (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

In the present case, the Board notes that VA apprised the 
veteran of its duty to notify and assist by way of VCAA 
correspondence dated in June 2004, prior to the initial 
adjudication of the claim.  Specifically, the notification 
informed him of what the evidence must show to establish 
entitlement to nonservice-connected pension benefits, what 
additional evidence was needed from the veteran, what 
evidence was already in the RO's possession, and what 
information VA was responsible for obtaining on the veteran's 
behalf.  Additionally, the RO requested that the veteran 
identify any information in his possession pertaining to his 
claim.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In this case, the RO obtained the veteran's service medical 
records (SMRs), VA medical records, and made several attempts 
to secure an examination in furtherance of his claim.  
Compensation and Pension (C&P) examinations were scheduled in 
May 2005, August 2005 and again in September 2005, in order 
to evaluate the veteran's claimed disabilities.  However, the 
veteran failed to report to each of the scheduled 
examinations.  The Board notes that the duty to assist is not 
a one-way street; a veteran cannot passively wait for help 
where he may or should have information essential in 
obtaining evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Here, as explained below, because the veteran 
failed to report for his scheduled C& P examinations, the 
Board will deny the claim.  Although information has been 
received that the veteran applied for Social Security 
Administration disability benefits, which suggests that 
medical records might be available from that agency, no 
further assistance from VA is required.  This is so because 
of the veteran's failure to report.

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA 
examination or reexamination and a 
claimant, without good cause, fails to 
report for such examination or 
reexamination, . . . [and] the 
examination was scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  [However,] [w]hen 
the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2006) (emphasis added).  Because the 
veteran's failure to report to the several scheduled 
examinations is without explanation, it may be said that his 
absence from the scheduled examinations was without good 
cause.  

Subject to income limitations, improved pension is payable to 
veterans of a period or period of wars because of nonservice-
connected disability or age.  38 U.S.C.A. §§ 1513(a), 1521(a) 
(West 2002); 38 C.F.R. § 3.3(a)(3) (2006).  Here, according 
to his personnel records, the veteran has the requisite 90 
days or more of wartime service.  See 38 U.S.C.A. § 
1521(j)(1); 38 C.F.R. § 3.3(a)(3)(i).  Because the veteran is 
not of age 65 or older, it must be shown that he is 
permanently and totally disabled from nonservice-connected 
disability not due to his own willful misconduct.  See 38 
U.S.C.A. §§ 1513(a), 1521(a); 38 C.F.R. § 3.3(a)(3)(vi).

A veteran is considered to be permanently and totally 
disabled if he is:  1) a patient in a nursing home for long-
term care because of disability, 2) disabled as determined by 
the Commissioner of Social Security for purposes of any 
benefits administered by the Commissioner, 3) unemployable 
due to a disability reasonably certain to continue throughout 
life, 4) suffering from a permanent disability that would 
make it impossible for an average person to follow a 
substantially gainful occupation, or 5) suffering from a 
disease or disorder determined by VA to be of such nature or 
extent as to justify a determination that persons suffering 
from that disease or disorder are permanently and totally 
disabled.  See 38 U.S.C.A. § 1502(a); 38 C.F.R. 
§ 3.3(a)(3)(vi).

In this case, the veteran contends that he is unable to work 
due to his PTSD/depression and his vision, back, and ankle 
disabilities.  However, the record contains no indication 
that any of the veteran's disabilities, individually or 
collectively, render him unemployable.  

Records dated in 1984 show that the veteran was found to have 
spondylolysis at L5 and a spur on the anterior and distal 
articular corner of the left tibia.  Records from the Waco VA 
Medical Center (VAMC), dated in January and February of 2001 
show that the veteran presented complaining of right elbow 
problems and also stated that his left shoulder popped.  A 
February 2001 entry diagnosed the veteran with painful joints 
and possible tendonitis of the elbow.  He also had dermatitis 
on the buttocks, a wart on his right index finger, and a left 
foot hammertoe.  There is no medical opinion evidence 
suggesting that these problems were chronic (permanent) or 
that they caused the veteran to be unemployable.  

In addition, information from the Social Security 
Administration, dated in April and June of 2004, does not 
support the veteran's claim because it shows that the veteran 
has been denied entitlement to social security disability 
benefits.  

In fact, the only evidence in the record discussing the 
veteran's employment history shows that the veteran was able 
to follow substantially gainful employment.  Specifically, on 
his claim dated in May 2004, the veteran noted that he worked 
as a laborer at a waste paper company from June 1996 through 
September 1999, losing no work days to disability.  When seen 
at VA in February 2001, he reported that he continued to work 
for the waste paper company and planned to retire in 10 
years.

In sum, what little evidence exists in the file does not 
demonstrate that the veteran suffers from disabilities that 
render him permanently and totally disabled; nor does the 
record demonstrate that the veteran's disabilities prevent 
him from maintaining substantially gainful employment.  As 
such, an examination was required to establish the benefit 
sought.  38 C.F.R. § 3.655.  Consequently, because this is an 
original pension claim, not a compensation claim, the claim 
must be denied.  Id.  


ORDER

Entitlement to nonservice-connected disability pension 
benefits is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


